UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

AMY E. BOKOSKI,

                              Plaintiff,
v.
                                                                    17-CV-1217
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.



                                   DECISION AND ORDER

               Pursuant to 28 U.S.C. § 636(c), the parties have consented to have the

undersigned conduct any and all further proceedings in this case, including entry of final

judgment. Dkt. No. 9. Amy E. Bokoski (“Plaintiff”), who is represented by counsel,

brings this action pursuant to the Social Security Act (“the Act”) seeking review of the

final decision of the Commissioner of Social Security (“the Commissioner”) denying her

application for Social Security Income (“SSI”). This Court has jurisdiction over the

matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’

competing motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules of Civil Procedure. Dkt. Nos. 10, 13.



                                        BACKGROUND

               Plaintiff applied for SSI on February 10, 2014, alleging disability due to

bipolar disorder, depression, anxiety, agoraphobia, and panic attacks. Tr. at 217-26.1



1
 Citations to “Tr. __” refer to the pages of the administrative transcript, which appears at Docket
No. 7.
Plaintiff’s application was denied at the initial level on May 20, 2014. Tr. at 132. On

June 28, 2016, Plaintiff appeared with her attorney and testified at a hearing before an

Administrative Law Judge (“ALJ”) along with an impartial vocational expert (“VE”).

Tr. at 73-87. In a decision entered on July 14, 2016, the ALJ found that Plaintiff “has

not been under a disability, as defined by the Social Security Act, since February 10,

2014, the date the application was filed.” Tr. at 29. The Appeals Council denied

Plaintiff’s request for review on September 27, 2017, making the ALJ’s determination

the final decision of the Commissioner. Tr. at 1-6. Plaintiff thereafter commenced this

action seeking review of the Commissioner’s final decision. Dkt. No. 1.



              Currently before the Court are the parties’ cross-motions for judgment on

the pleadings. Dkt. Nos. 10, 13. For the reasons that follow, this Court denies Plaintiff’s

motion for judgment on the pleadings and grants the Commissioner’s motion seeking

the same.



                                  LEGAL STANDARD

Disability Determination

              An ALJ must follow a five-step process to determine whether an individual

is disabled under the Act. See Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). At

step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not,

the ALJ proceeds to step two and determines whether the claimant has an impairment,

or combination of impairments, that is “severe,” meaning that it imposes significant



                                             2
restrictions on the claimant’s ability to perform basic work activities.

20 C.F.R. § 404.1520(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does, the ALJ continues to step three.



              At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or

medically equals the criteria of a Listing and meets the durational requirement (20

C.F.R. § 404.1509), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for collective

impairments. See 20 C.F.R. § 404.1520(e)-(f).



              The ALJ then proceeds to step four and determines whether the

claimant’s RFC permits him or her to perform the requirements of his or her past

relevant work. 20 C.F.R. § 404.1520(f). If the claimant can perform such requirements,

then he or she is not disabled. If not, the analysis proceeds to the fifth and final step,

wherein the burden shifts to the Commissioner to demonstrate that the claimant “retains

a residual functional capacity to perform alternative substantial gainful work which exists

in the national economy” in light of the claimant’s age, education, and work experience.

See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see

also 20 C.F.R. § 404.1560(c).



                                              3
District Court Review

              42 U.S.C. § 405(g) authorizes a district court “to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g) (2007). Section 405(g) limits the scope of the Court’s

review to two inquiries: (1) whether the Commissioner’s conclusions were based upon

an erroneous legal standard; and (2) whether the Commissioner’s findings were

supported by substantial evidence in the record as a whole. See Green-Younger v.

Barnhart, 335 F.3d 99, 105-106 (2d Cir. 2003). Substantial evidence is “more than a

mere scintilla.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009). “It means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. (emphasis added and citation omitted). The substantial evidence

standard of review is a very deferential standard, even more so than the “clearly

erroneous” standard. Brault v. Comm’r of Soc. Sec., 683 F.3d 443, 447-48 (2d Cir.

2012) (citing Dickinson v. Zurko, 527 U.S. 150, 153 (1999)).



              When determining whether the Commissioner’s findings are supported by

substantial evidence, the Court’s task is “‘to examine the entire record, including

contradictory evidence and evidence from which conflicting inferences can be drawn.’”

Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d

1033, 1038 (2d Cir. 1983) (per curiam)). If there is substantial evidence for the ALJ’s

determination, the decision must be upheld, even if there is also substantial evidence

for the plaintiff’s position. See Perez v. Chater, 77 F.3d 41, 46-47 (2d Cir. 1996); Conlin



                                             4
ex rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 384 (W.D.N.Y. 2015). Likewise, where

the evidence is susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.

1982).



                                DISCUSSION AND ANALYSIS

The ALJ’s Decision

               ALJ Christine A. Cooke analyzed Plaintiff’s claims using the familiar five-

step process described above. Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at

*2 (W.D.N.Y. Aug. 8, 2008) (detailing the five steps). At step one, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since February 10, 2014, her

alleged onset date. Tr. at 20.2 At step two, she found that Plaintiff had the following

severe impairments: anxiety disorder and affective disorder. Tr. at 20. At step three,

the ALJ concluded that Plaintiff’s impairments did not, either individually or in

combination, meet or equal the Listings, specifically, Listing 12.04 (depressive, bipolar

and related disorders) and Listing 12.06 (anxiety and obsessive-compulsive disorders).

Tr. at 21-22; see 20 C.F.R. § Pt. 404, Subpt. P, App. 1.



               Next, the ALJ found that Plaintiff retained the RFC to perform a full range

of work at all exertional levels but with the following non-exertional limitations: she must

have duties that are simple, repetitive and routine in nature; she should never be



2
 Plaintiff applied for Disability Insurance Benefits (“DIB”) and SSI several times prior to February
10, 2014. Each of these claims was denied at the initial level, or dismissed or denied at the
Appeals Council level in 2011 and 2013. Tr. at 88-92, 96, 93-113, 114-119, 122, 208.

                                                 5
expected to exercise independent judgment regarding the nature of her job duties, and

the duties must be consistently the same with little or no change; she is limited to duties

that are low in stress, defined as never having duties that require commission sales or

piecework; she should never travel to perform her duties except to and from one

primary job location; she should never have duties that require interaction with the

public; she can, however, have up to occasional contact with co-workers and

supervisors. Tr. at 22-28. Continuing to the fourth step, the ALJ found that Plaintiff had

no past relevant work. Tr. at 28.



              At step five, considering Plaintiff’s status as a younger person (34 years

old) with a high school education, ability to communicate in English, no past work

experience and the aforementioned RFC, the ALJ relied on the testimony of the VE in

concluding that Plaintiff could perform work that exists in the national economy. Tr. at

32. Specifically, the VE opined that Plaintiff could work as a dishwasher, laundry

worker, and industrial cleaner, jobs which exist in significant numbers in the national

economy. Tr. at 29. Accordingly, the ALJ concluded that Plaintiff was not disabled from

February 10, 2014, the date her application was filed. Tr. at 29.



Assessment of Plaintiff’s Severe Mental Impairments

              Plaintiff raises one argument in support of her motion, specifically, that the

ALJ failed to evaluate Plaintiff’s bipolar disorder “and its ramifications” at step two and

that this error “invalidates” her disability determination. Dkt. No. 10-1, p. 10. Plaintiff

contends that if the ALJ had properly considered Plaintiff’s bipolar disorder, she would



                                              6
have understood that Plaintiff’s failure to go to therapy and take her medications was a

symptom of bipolar disorder rather than “non-compliance with treatment;” and that

Plaintiff’s inconsistent behaviors were due to impulsivity rather than her lack of

credibility. This Court does not agree for several reasons.



              As previously noted herein, the ALJ concluded that Plaintiff had anxiety

disorder and affective disorder, both severe impairments. Tr. at 20.3 Bipolar disorder is

one of several types of affective disorders. Dkt. No. 13-1, p. 21 (citing

https://www.healthline.com/health/affective-disorders#types (last viewed June 25,

2019)). The fact that the ALJ found that Plaintiff suffered from a mental condition within

the same class as bipolar disorder undermines Plaintiff’s argument that she did not

consider it as a possible impairment.



              Moreover, at step three, the ALJ analyzed whether Plaintiff’s impairments

met or medically equaled Listing 12.04, which covers depressive, bipolar and related

disorders. 20 C.F.R. § Pt. 404, Subpt. P, App. 1. Where, as here, an ALJ proceeds

past step two and considers the effects of all of a claimant’s impairments, any error at

step two is harmless. Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013)

(citing Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010)). Under a “specialized variant



3
  The ALJ also noted that Plaintiff had a history of alcohol and drug dependence. Plaintiff
testified that she had lost her license because of a DWI approximately 8 and ½ years earlier, but
that she stopped drinking alcohol about a month before the hearing “because she thought it was
no longer necessary.” Tr. at 21. Consistent with Plaintiff’s testimony and her treatment records
indicating that she drank 2-3 alcoholic beverages once or twice a week, the ALJ found that her
“amount of [drug and alcohol] use was not so great as to be disabling.” Tr. at 21.


                                               7
of harmless-error analysis” of step two severity errors, “[w]hen an administrative law

judge identifies some severe impairments at Step 2, and then proceeds through [the]

sequential evaluation on the basis of [the] combined effects of all impairments, including

those erroneously found to be non-severe, an error in failing to identify all severe

impairments at Step 2 is harmless.” Poles v. Berryhill, No. 17CV6189(MAT), 2018 WL

1471884, at *3 (W.D.N.Y. Mar. 26, 2018) (quoting Snyder v. Colvin, No. 5:13-CV-585

GLS/ESH, 2014 WL 3107962, at *5 (N.D.N.Y. July 8, 2014)).



               In this context, this Court finds that the ALJ did not err in finding that

Plaintiff’s failure to go to therapy or take her medications undermined her claim of

severe mental impairment. The record shows that Plaintiff was encouraged to

participate in counseling sessions, but she only went to Hamburg Counseling (“HC”) a

few times, missed several counseling sessions, then failed to return or respond to HC’s

attempts to contact her and was discharged from their care. Tr. at 388-91. Plaintiff

complained to RPA Kristin Mulligan (“PA Mulligan”) of DENT Neurologic Institute

(“DENT”) that she did not “connect” with her HC therapist. Tr. at 427. At the hearing,

Plaintiff testified that she could not maintain therapy because “a lot of times when they

ask all the questions that bring up my past I get really upset and I don’t want to talk

about it.” Tr. at 83. “I get a lot of feelings with it,” she stated. Tr. at 83.



               Plaintiff also failed to take her medications or call for a refill on numerous

occasions, or would get prescriptions from more than one practitioner, or would not fill

out her medication assessments properly. Tr. at 427 (Plaintiff told PA Mulligan of DENT



                                                8
on 10/7/2014, that she failed to refill her Xanax); Tr. at 421 (Plaintiff admitted to PA

Mulligan of DENT on 3/15/2015 that she had been completing mental health

assessments based on how she thought she would feel without her medications, rather

than how she actually feels while on her medications); Tr. at 416 (Plaintiff told Dr.

Horatio Capote of DENT on 6/4/2015 that she had run out of both Xanax and Adderall);

Tr. at 413 (Plaintiff complained to PA Mulligan of DENT on 6/12/2015 about being

weaned off benzodiazepines due to risk of alcohol abuse relapse, even though she had

a well-documented history of alcohol abuse); Tr. at 410 (Plaintiff admitted to PA

Mulligan of DENT on 7/28/2015, that she had discontinued taking Effexor and Fanapt

on her own, PA Mulligan advised that they were aware that Plaintiff had gotten

prescriptions for Clonazepam and Adderall from her primary care physician, Dr. Thomas

Small, and warned that if Plaintiff continued to get controlled scripts from other

providers, DENT might have to discharge her from care); Tr. at 447 (Plaintiff confessed

to Dr. Syed Ahmed on 11/14/2015 that she failed to take all her medications as

prescribed); Tr. at 451 (Plaintiff admitted to Dr. Ahmed on 1/22/2016 that she was only

partially compliant with her medication); Tr. at 457 (Plaintiff reported to Dr. Ahmed that

she did not start Wellbutrin as he prescribed because she did not want to experience

sexual side effects, which Dr. Ahmed indicated was not a side effect of the medicine).



              Plaintiff argues that the only explanation for Plaintiff’s conduct is that she

suffers from bipolar disorder which “affects an individual’s ability to comply with

treatment.” Dkt. No. 10-1, p. 12. This Court is not persuaded. As an initial matter,

Plaintiff herself offered other reasons to explain her failure to do what her doctors told



                                              9
her to do. For example, she reported that she could not make her appointments

because she did not have a driver’s license, lived in a rural area, lived on a steep hill

that was dangerous to drive on in winter, did not have a reliable truck, and her boyfriend

needed the truck to get to work. Tr. at 77, 310, 389, 390. She told PA Mulligan and Dr.

Ahmed that she unilaterally decided to discontinue or not start certain medications due

to perceived side effects. Tr. at 410, 457. The ALJ found that these episodes of non-

compliance with her treatment and medication showed that she was not as limited as

she claimed. Although Plaintiff disagrees with the ALJ’s analysis, this does not compel

a different outcome. As the Second Circuit Court of Appeals has held, the substantial

evidence standard is so deferential, “two contrary rulings on the same record may be

affirmed as supported by substantial evidence.” Cage v. Comm’r of Soc. Sec., 692 F.3d

118, 127 (2d Cir. 2012) (citing Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620

(1966)).



               Plaintiff criticizes the ALJ for citing to evidence that during the disability

period, Plaintiff went to Florida to visit her mother and went to Disney World, and just

prior to the alleged onset date, Plaintiff got drunk in a bar, left with a man that she met

there, gave him the keys to her truck and was thereafter robbed and choked as

evidence that Plaintiff was not homebound as she alleged at the hearing. Tr. at 24.4

Plaintiff contends that she did not in fact enjoy her day at Disney and accuses the ALJ

of “blam[ing] the victim” for the robbery. Dkt. No. 10-1, p. 16. Specifically, Plaintiff



4
 Plaintiff testified that she never left the house alone, that she could not remember the last time
she left the house, that she had severe panic attacks out in public, and had a hard time being
around people. Tr. at 80, 82-83.

                                                10
argues that drinking, going to a bar alone, and leaving with someone she did not know

was “risky behavior that could be linked to her bipolar disorder . . . .” Dkt. No. 10-1,

p. 16. This is highly speculative and not a sufficient basis to disturb the ALJ’s finding

that although Plaintiff suffered from severe mental impairments she nonetheless could

work with significant non-exertional limitations to account for her mental conditions. To

reiterate, those limitations included limiting her duties to those that were simple,

repetitive, and routine, low in stress, that had little or no change, with strictly limited

travel, never requiring interaction with the public, and limiting contact with co-workers

and supervisors to occasional. Tr. at 23.



              This Court notes that several of Plaintiff’s treating providers also

documented doubts about her subjective complaints of disabling mental symptoms. By

way of example, Gregory Groth, RPA-C (“PA Groth”) at DENT noted that Plaintiff

“speaks of having ‘no motivation’” and “prefer[ring] to stay in bed,” but “ironically [she]

tells me that she enjoys using a bow and arrow set for target practice in her backyard.”

Tr. at 436. On June 4, 2015, Dr. Capote documented that Plaintiff claimed to have been

sober for 8 months and only drank when she became depressed when her stepmother

died. Tr. at 416. “[A]lthough interestingly enough,” Dr. Capote noted, “she cannot recall

when her stepmother died, either 1 or 2 months ago.” Tr. at 416. Moreover, during this

alleged period of sobriety, Plaintiff reported that she drank weekly. Tr. at 421 (March

2015); 424 (January 2015); 427 (October 2014). Revealing yet another inconsistency,

Plaintiff reported to Catholic Charities that she drank weekly until May 13, 2016.

Tr. at 471.



                                               11
              Clearly, Plaintiff disagrees with the ALJ’s suggestion that she was less

than credible in her representations regarding her mental limitations. However, this

does not compel a finding that she has a disorder (bipolar), which would somehow

excuse her noncompliant behavior and her forays into public amusement parks and

bars while purporting to be debilitated by agoraphobia. “Under the substantial evidence

standard of review, it is not enough for Plaintiff to merely disagree with the ALJ’s

weighing of the evidence or to argue that the evidence in the record could support her

position.” Hanson v. Comm’r of Soc. Sec., No. 315CV0150GTSWBC, 2016 WL

3960486, at *12 (N.D.N.Y. June 29, 2016), report and recommendation adopted sub

nom. Hanson v. Colvin, No. 315CV150GTSWBC, 2016 WL 3951150 (N.D.N.Y. July 20,

2016). Rather, a plaintiff must show “that no reasonable factfinder could have reached

the ALJ’s conclusions based on the evidence in [the] record.” Id. (citing Brault v. Soc.

Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012)); see also Jones v. Sullivan,

949 F.2d 57, 59 (2d Cir. 1991) (reviewing courts must afford the Commissioner’s

determination considerable deference and cannot substitute their own judgment even if

they might justifiably have reached a different result upon a de novo review).



              Given this highly deferential standard of review, this Court finds that the

ALJ’s step two severity finding was harmless and that her RFC determination is

supported by substantial evidence.




                                            12
                                     CONCLUSION

              For the reasons stated herein, Plaintiff’s motion for judgment on the

pleadings (Dkt. No. 10) is hereby DENIED, and the Commissioner’s motion for

judgment on the pleadings (Dkt. No. 13) is GRANTED. The Clerk of the Court is

directed to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              June 26, 2019


                                         s/ H. Kenneth Schroeder, Jr.
                                         H. KENNETH SCHROEDER, JR.
                                         United States Magistrate Judge




                                           13
